DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 20 September 2022 has been acknowledged. 
Claim 14 – 20 have been withdrawn from consideration as result of previous election/restriction. 
Currently, claims 1 – 13 are pending and considered as set forth.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemitsu (US 2016/0244949) in view of Shike et al. (Hereinafter Shike) (US 2018/0137446).

As per claim 1, Kanemitsu teaches elements of:
an excavator (figure 1) comprising: 
a rotatable house (see at least figure 1 and paragraph 58 - 59);
a bucket operably coupled to the house (see at least figure 1);
 
    PNG
    media_image1.png
    434
    536
    media_image1.png
    Greyscale

an inertial measurement unit (IMU) operably coupled to the excavator and configured to provide at least one IMU signal indicative of rotation of the house (paragraph 58 – 59; via he IMU 29 detects the angle speed and the acceleration of the excavator 100. With the operation of the excavator 100, various types of acceleration, such as acceleration generated at the time of traveling, angular acceleration generated at the time of swinging, and gravity acceleration, are caused. However, the IMU 29 detects at least acceleration including the gravity acceleration, and outputs the detected acceleration without distinguishing types of the acceleration. While details of the IMP 29 will be described below, it is desirable that the IMU 29 is provided on a swing central axis of the upper swing body 3 of the excavator 100 in order to detect the acceleration with high accuracy, the IMU 29 may be installed at a lower portion of the operator cab 4. The IMU 29 detects acceleration in an X-axis direction, a Y-axis direction, and a Z-axis direction, and an angle speed (rotation angle speed) around the X-axis, the Y-axis, and the Z-axis in a coordinate system (X, Y, Z) illustrated in FIG. 1. In the example of FIG. 1, the X-axis is an axis parallel to the front and back direction of the excavator 100, the Y-axis is an axis parallel to the width direction of the excavator 100, and the Z-axis is an axis perpendicular to both of the X-axis and the Y-axis. The coordinate system (X, Y, Z) can be a vehicle body coordinate system); 
a backup camera disposed to provide a video signal relative to an area behind the excavator (See at least paragraph 53; via The first display device 28 is a device that displays an image. The first display device 28 includes a display unit 28M and a control unit 28C. The first display device 28 is installed inside the operator cab 4 of the excavator 100 illustrated in FIG. 1, and in the vicinity of the operator's seat. In the present embodiment, the first display device 28 displays operating information of the excavator 100 in the display unit 28M, for example. The operating information is, for example, an accumulated operating time of the excavator 100, a residual amount of the fuel, a cooling water temperature of the engine 36, or the like. When the excavator 100 includes a peripheral monitoring camera, a back monitor camera, or the like, the first display device 28 may display an image imaged by the camera); and 
a controller coupled to the IMU and operably coupled to the backup camera, the controller being configured to receive the at least one IMU signal from the IMU and to determine a position of the bucket based on  the video signal from the backup camera (See at least paragraph 53 – 59; via the first display device 28 is a device that displays an image. The first display device 28 includes a display unit 28M and a control unit 28C. The first display device 28 is installed inside the operator cab 4 of the excavator 100 illustrated in FIG. 1, and in the vicinity of the operator's seat. In the present embodiment, the first display device 28 displays operating information of the excavator 100 in the display unit 28M, for example. The operating information is, for example, an accumulated operating time of the excavator 100, a residual amount of the fuel, a cooling water temperature of the engine 36, or the like. When the excavator 100 includes a peripheral monitoring camera, a back monitor camera, or the like, the first display device 28 may display an image imaged by the camera. In the present embodiment, the first display device 28 also functions as an input device, in addition to the display device that displays various images in the display unit 28M. Therefore, the first display device 28 includes an input device 28I below the display unit 28M. In the present embodiment, the input device 28I has a plurality of press button type switches arranged parallel to a lateral direction of the display unit 28M. By operating of the input device 28I, the image displayed in the display unit 28M can be switched, and various types of setting related to the operation of the excavator 100 can be executed. Note that the first display device 28 can be configured from a touch panel in which the input device 28I is incorporated in the display unit 28M. Alternatively, the input device 28I may be installed in a console in the vicinity of the operator's seat as a separating body from the first display device 28. The second display device 39 is a device that displays an image. The second display device 39 includes a display unit 39M and a control unit 39C. The second display device 39 is installed in the vicinity of the operator's seat inside the operator cab 4 of the excavator 100 illustrated in FIG. 1. In the present embodiment, the second display device 39 displays the position information of the edges of a blade 8T of the bucket 8 included in the excavator 100 with respect to the geographical features of a construction site in the display unit 28M as an image. At this time, the second display device 39 may display information related to the geographical features of the construction site to be dug with the edges of a blade 8T together with the position information of the edges of a blade 8T.  In the present embodiment, the display unit 39M of the second display device 39 is, but not limited to, a liquid crystal display device. The control unit 39C controls the operation of the display unit 39M, and obtains the position information of the edges of a blade 8T. Further, the control unit 39C displays a guidance image that indicates a relative positional relationship between the position of the edges of a blade 8T and the geographical features of the construction site in the display unit 39M. Therefore, the control unit 39C stores global coordinate position information about the geographical features of the construction site. In the present embodiment, the second display device 39 includes an input device 39I below the display unit 39M. In the present embodiment, the input device 39I has a plurality of press button type switches arranged parallel to a lateral direction of the display unit 39M. By operating of the input device 39I, the guidance image displayed in the display unit 39M can be switched, and the content of guidance can be changed. In the present embodiment, the function of the second display device 39 may be realized by the first display device 28, The second display device 39 may be configured from a touch panel in which the input device 39I is incorporated in the display unit 39M. Alternatively, a display device formed such that the first display device 28 and the second display device 39 are housed in a single housing may be used. The IMU 29 detects the angle speed and the acceleration of the excavator 100. With the operation of the excavator 100, various types of acceleration, such as acceleration generated at the time of traveling, angular acceleration generated at the time of swinging, and gravity acceleration, are caused. However, the IMU 29 detects at least acceleration including the gravity acceleration, and outputs the detected acceleration without distinguishing types of the acceleration. While details of the IMP 29 will be described below, it is desirable that the IMU 29 is provided on a swing central axis of the upper swing body 3 of the excavator 100 in order to detect the acceleration with high accuracy, the IMU 29 may be installed at a lower portion of the operator cab 4. The IMU 29 detects acceleration in an X-axis direction, a Y-axis direction, and a Z-axis direction, and an angle speed (rotation angle speed) around the X-axis, the Y-axis, and the Z-axis in a coordinate system (X, Y, Z) illustrated in FIG. 1. In the example of FIG. 1, the X-axis is an axis parallel to the front and back direction of the excavator 100, the Y-axis is an axis parallel to the width direction of the excavator 100, and the Z-axis is an axis perpendicular to both of the X-axis and the Y-axis. The coordinate system (X, Y, Z) can be a vehicle body coordinate system).
Kanemitsu does not explicitly teaches element of: determine a position of the bucket based on the at least one IMU signal.
Shike teaches element of: determine a position of the bucket based on the at least one IMU signal (See at least paragraph 87; via the bucket control device 401B calculates an absolute position of the blade edge 440Bp of the bucket 440B on the basis of the calculated relative position of the blade edge 440Bp of the bucket 440B with respect to the vehicle body 400B and the absolute position of the vehicle body 400B acquired by the GPS receiver 406B and the IMU 460B.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determine a position of the bucket based on the at least one IMU signal as taught by Shike in the system of Kanemitsu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Kanemitsu teaches elements of:
wherein the backup camera is mounted to the house (See at least paragraph 53).  

As per claim 12, Kanemitsu teaches elements of:
wherein the controller is configured to generate the position output as a function of the at least one IMU signal, the backup camera video output and a magnitude of movement (See at least paragraph 4, 53, 83, and 110).  

As per claim 13, Kanemitsu teaches elements of:
wherein the controller is configured to favor the at least one IMU signal for a higher magnitude movement and to favor the backup camera video output for a lower magnitude movement (See at least paragraph 4, 53, 83, and 110).
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

Claims 3 – 6, 8, and 10  – 11 are rejected under 35 U.S.C. 103 as being obvious over Kanemitsu and Shike in view of Kurosawa (US 2021/0230841).


As per claim 3, Kanemitsu and Shike teaches elements of:
wherein the bucket is pivotally mounted to a stick, which is pivotally mounted to a boom coupled to the house (Kanemitsu, see at least figure 1), but does not explicitly teach element of: 
wherein the IMU is mounted to the boom.
	Kurosawa teaches element of:
wherein the IMU is mounted to the boom (See at least paragraph 97).
Kanemitsu, Shike and Kurosawa are analogous arts of controlling excavator and using camera and IMU for controls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the IMU is mounted to the boom as taught by Kurosawa in the system of Kanemitsu and Shike, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, the combination of Kanemitsu, Shike and Kurosawa teaches elements of:
wherein the controller is operably coupled to the backup camera via a vision processing system (Kanemitsu, see at least paragraph 53 and Kurosawa, see at least paragraph 142).  

As per claim 5, the combination of Kanemitsu, Shike and Kurosawa teaches elements of:
wherein the vision processing system is configured to perform visual odometry using the video signal of the backup camera substantially continuously (Kanemitsu, see at least paragraph 55 – 56 and Kurosawa, see at least paragraph 111 and 144).  

As per claim 6, the combination of Kanemitsu, Shike and Kurosawa teaches elements of:
wherein the vision processing system is separate from the controller (Kanemitsu, see at least figure 2).  

As per claim 8, the combination of Kanemitsu, Shike and Kurosawa teaches elements of:
 wherein the controller is configured to automatically identify at least one feature in a backup camera signal and to perform visual odometry using the identified at least one feature (Kanemitsu, see at least paragraph 55 – 56 and Kurosawa, see at least paragraph 145).  

As per claim 10, the combination of Kanemitsu, Shike and Kurosawa teaches elements of:
wherein the determined position is provided to an operator (Kurosawa, see at least paragraph 115).  

As per claim 11, Kanemitsu and Shike teaches all the elements of claimed invention but does not explicitly teach element of:
wherein the determined position is compared to an e-fence to enforce the e-fence.  
Kurosawa teaches element of:
wherein the determined position is compared to an e-fence to enforce the e-fence (See at least paragraph 178 and 187).
Kanemitsu, Shike and Kurosawa are in analogous art of controlling excavator utilizing images taken from camera.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the position output is compared to an e-fence to enforce the e-fence as taught by Kurosawa in the system of Kanemitsu and Shike, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 are rejected under 35 U.S.C. 103 as being obvious over Kanemitsu. Shike, and Kurosawa in further view of Halder et al. (Hereinafter Halder) (US 2020/0310442).

As per claim 9, the combination of Kanemitsu, Shike and Kurosawa a teaches all elements of the claimed invention but does not teach elements of:
wherein the controller is configured to automatically identify the at least one feature using a neural network.
Halder teaches elements of:
wherein the controller is configured to automatically identify the at least one feature using a neural network (See at least paragraph 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the controller is configured to automatically identify the at least one feature using a neural network as taught by Halder in the system of the combination of Kanemitsu, Shike and Kurosawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 20 September 2022, with respect to the rejections of claims 3 – 6 and 8 – 10 under Kanemitsu and Shike in view of Raszga have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kanemitsu and Shike in view of Kurosawa (Further view of Halder for claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662